Title: Act for Clearing and Improving the Navigation of James River, 3 January 1785 (Abstract)
From: Madison, James
To: 


Abstract
3 January 1785. JM prepared and introduced a James River canal bill on 18 Dec. 1784, but for reasons explained in the editorial note preceding that measure the bill was withdrawn after a copy of a Maryland canal law reached Richmond. “Good judges” decided JM’s earlier bill provided “an inadequate bait for subscriptions,” so that more liberal terms were offered to prospective investors in the revised plan (JM to Jefferson, 9 Jan. 1785). Clearly this new version was mainly the work of Washington’s friends in the Maryland legislature (chiefly Thomas Johnson) and had few if any of JM’s ideas in its final draft. No Ms of the bill has been found. As passed, the act provided for initial capitalization of $100,000, to be raised through the sale of 500 public shares. A toll schedule was included in the act, and the charter was to be revoked if the canal was not in operation within ten years. As JM acknowledged to Jefferson, the two canal bills were probably too detailed and “abound I fear with inaccuracies”—hence he took pains to make the circumstances clear.
